IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM N. TAYLOR, JR. M.D.,           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3316

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 29, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

William N. Taylor, Jr. M.D., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The “Petition for Writ of Habeas Corpus and Motion to Discharge Court-

Appointed Counsel for Negligence and Willful Misrepresentation” is treated as a

petition alleging ineffective assistance of appellate counsel and is DENIED on the

merits.

LEWIS, C.J., PADOVANO and CLARK, JJ., CONCUR.